*23On Petition for a Rehearing.
Coffey, J. —
An earnest petition for a rehearing in this cause is filed, and argued in an able brief. It is insisted that the aqt of the General Assembly, approved March 29th, 1879, which required all claims against the counties in this State to be filed and adjudicated before the board of commissioners, was unconstitutional, for the reason that it authorized one of the parties to the suit to pass upon the ease, and deprived the other party of the right of trial by jury, unless he was able to give bond for costs and appeal to another court. It is claimed that the Legislature had no power, under our Constitution, to pass such an act.
The only limitations upon the power of the Legislature to pass laws are those imposed by the State Constitution, the Federal Constitution, and the treaties and acts of Congress adopted and enacted thereunder; and whether a statute encroaches upon the natural rights of the citizen is a legislative and not a judicial question, and the courts can not overthrow a statute upon the ground that it encroaches upon natural rights. Hedderich v. State, 101 Ind. 564. The power of the courts to declare a statute unconstitutional is a high one, is very cautiously exercised, and is never exercised in doubtful cases. Robinson v. Schenck, 102 Ind. 307.
Where the constitutionality of a statute, or of any of its provisions, is under consideration, it is and always has been the rule of this court to construe and interpret, if possible, in such manner as to sustain and not defeat the law; and it is not.enough that the constitutionality of the legislation may seem to be doubtful, for in such case the benefit of the doubt must be given in favor of the constitutionality of the legislation. Warren v. Britton, 84 Ind. 14; Campbell v. Dwiggins, 83 Ind. 473; Hays v. Tippy, 91 Ind. 102; McComas v. Krug, 81 Ind. 327.
Under our State Constitution the judicial power of the State is vested in the Supreme Court and such other courts *24as may be created by the Legislature. The first Legislature to meet after the adoption of our Constitution conferred upon the several boards of commissioners in the State judicial power, and they have continued to exercise such power from that day to this. They have been clothed with original jurisdiction over a large class of cases, materially affecting the local interests of the people, since June 6th, 1853, so that they have become the most important courts of inferior jurisdiction in the State. It is true that, up to the date of the passage of the act in question, a party who submitted his claim against the county to the board of commissioners had the right, if not satisfied with its adjudication of his case, to bring his suit in a court of general jurisdiction, or to appeal his cause, as he might deem best.
In the case of State, ex rel., v. Board, etc., 101 Ind. 69, it was expressly held that the act we are now considering was constitutional. It is insisted, however, that in that case the question now presented was noh considered, and that, therefore, that-case should not be regarded as settling the question that the statute was void for the reason that it deprived the parties of the free right of trial by jury.
In Cooley’s Constitutional Limitations, page 507, the learned author, in discussing the question of the right of trial by jury, says: “The party is therefore entitled to examine into the qualifications and impartiality of jurors; and to have the proceedings public; and no conditions can be imposed upon the exercise of the right that shall impair its value and usefulness. It has been held, however, in many cases, that it is competent to deny to parties the privilege of a trial in a court of first instance, provided the right is allowed on appeal. It is undoubtedly competent to create new tribunals without common law powers, and to authorize them to proceed without a jury; but a change in the forms of action will not authorize submitting common law rights to a tribunal in which no jury is allowed. In any case, we suppose a failure to award a jury on proper demand would be *25.an irregularity merely, rendering the proceedings liable to reversal, but not making them void.”
In the case of Reckner v. Warner, 22 Ohio St. 275, it was held that a law which required a party to give bond, conditioned for the payment of costs, in order to appeal from a court where there was no right to a trial by jury to a court where such right was given, did not contravene the right of trial by jury, as guaranteed by the Constitution.
In Hapgood v. Doherty, 8 Gray, 373, it is said that when the right of trial by jury can be secured by giving bond and appealing from the judgment of a justice of the peace, the law conferring on the justice the right to try the cause without a jury is not unconstitutional.
In the case of Flint River Steamboat Co. v. Foster, 5 Ga. 194, it was held that because the right of trial by jury may be clogged with onerous conditions, the act prescribing such conditions and terms will not be pronounced unconstitutional, unless it totally prostrates the right, or renders it wholly unavailing to the defendant for his protection.
In the case of Stuart v. Mayor, 7 Maryland, 500, it is said that where a law secures the trial by jury upon an appeal, it is no violation of a constitutional provision securing that right, though such law may provide for a primary trial without the intervention of a jury, because the party, if he thinks proper, may have his case tried by a jury before it is finally settled.
It wás said, by Perkins, J., in the case of Flournoy v. City of Jeffersonville, 17 Ind. 169, that the provision of the statute then under consideration was not unconstitutional because it deprived a party of a right without a judicial hearing and trial by jury. As in the case of Maynes v. Moore, 16 Ind. 116, so here, by appeal from the issue of the precept, the writ, the party can transfer his case to a judicial tribunal and demand the right of trial by jury. The remedy is not an onerous one, or a bui’densome one even.
Many more authorities to the same effect might be cited, *26but we think it unnecessary to do so. Some of the authorities upon this subject draw a distinction between civil and criminal cases, and such distinction does, perhaps, exist in a majority of the States in the Union.
Filed May 14, 1889.
Our opinion is, that the act of the Legislature approved March 29th, 1879, now under consideration, is not in conflict with our Constitution in requiring a litigant to give bond for costs in order to appeal to the circuit court, where a trial may be had by jury.
Petition for rehearing overruled.